Citation Nr: 0026416	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  95-03 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
service-connected hearing loss for the period from October 
18, 1993, to March 25, 1996.

2.  Entitlement to an increased disability rating for 
service-connected hearing loss, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted service connection for hearing 
loss and assigned a noncompensable initial rating for that 
disorder effective October 18, 1993.  The veteran appealed 
the initial assignment of the noncompensable rating to the 
Board.

The veteran subsequently moved to Louisiana, and, in a 
September 1996 rating decision, the RO in New Orleans found 
clear and unmistakable error in a June 1972 rating decision 
which denied service connection for an ear condition.  The RO 
reversed the June 1972 rating decision, granting service 
connection for hearing loss from May 8, 1971, and assigned a 
noncompensable rating from that date.  At the same time, the 
RO granted a 10 percent rating for service-connected hearing 
loss, effective March 25, 1996, the date of a VA Audio 
examination.

The veteran subsequently moved to Florida, and his case is 
now under the jurisdiction of the RO in St. Petersburg.

The Board has addressed the issue of an increased disability 
rating for service-connected hearing loss, currently rated as 
10 percent disabling, in the Remand section below.



FINDINGS OF FACT

Audiometric evaluations in February 1994 and February 1995 do 
not show findings which meet the rating criteria for a 
compensable rating for service-connected hearing loss.


CONCLUSION OF LAW

The criteria for an initial compensable rating for 
service-connected hearing loss for the period from October 
18, 1993, to March 25, 1996, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.85 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law.

The veteran appealed the initial assignment of a 
noncompensable rating for service-connected hearing loss to 
the Board, and his appeal constitutes a well grounded claim 
for a compensable initial rating for the disorder.  Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995) (holding that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open).

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Disability ratings for service-connected hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations rendered from 
audiometric evaluations.  38 C.F.R. § 4.85 (1999); Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

There is very little judgment involved in determining the 
rating for service-connected hearing loss.  The law's 
provisions are clear and precise.  If the numbers on 
audiometric tests reflect findings equivalent under the law 
to a 10 percent rating, a 10 percent rating is assigned; if 
the numbers show the equivalent of a 30 percent rating, a 30 
percent rating is assigned; etc.  Audiometric testing results 
are dispositive evidence for a claim for an increased 
disability rating for hearing loss.  This is not to say that 
the assignment of a rating cannot be in error.  An error may 
occur, for example, in transposing the numeric designations 
from the audiometric examination reports into the legal 
designation of a rating as provided in the VA Schedule for 
Rating Disabilities.  38 C.F.R. § 4.85 (1999).

The criteria for evaluating hearing loss disabilities were 
revised in May 1999.  However, the revisions did not change 
the Tables used for calculating the rating in a way that 
effects the outcome in this case.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991) (holding that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that there is a "distinction between an original rating and 
a claim for an increased rating" and held that the rule 
articulated in Francisco v. Brown -- that, where an increase 
in the disability rating is at issue, the present level of 
the veteran's disability is the primary concern -- did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
has appealed the initial rating assigned for a disability, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Fenderson, 12 Vet. App. at 126.  
Concerning this difference, the Court stated that the 
distinction "may be important . . . in terms of determining 
the evidence that can be used to decide whether an original 
rating on appeal was erroneous . . . ."  Id.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case concerning an issue because in addressing that issue the 
RO "mistakenly treated the . . . claim as one for an 
'[i]ncreased evaluation . . . rather than as a disagreement 
with the original rating award, which is what it was."  
Fenderson, 12 Vet. App. at 132 (emphasis in the original).  
The Court then indicated that "this distinction is not 
without importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a statement of the 
case.  Id.

This case may be distinguished from Fenderson in this regard 
because the RO identified the issue on appeal in the December 
1994 statement of the case not as a claim for an 
"increased" disability rating for the service-connected 
hearing loss but rather as "compensable evaluation for" the 
service-connected hearing loss.   More importantly, the 
statement of the case and subsequent supplemental statements 
of the case provided the appellant with the appropriate 
applicable regulations and an adequate discussion of the 
basis for the assignment of the initial disability evaluation 
for the service-connected condition.  Consequently, the Board 
sees no prejudice to the appellant in phrasing the issue on 
appeal to properly reflect the appellant's disagreement with 
the initial disability evaluation assigned for his 
service-connected condition.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

With regard to the matter of the evidence that can be used to 
decide whether the original rating on appeal was erroneous, 
the Board notes that there are four audiometric tests in this 
case which address the rating criteria.  They are dated 
February 1994, February 1995, March 1996, and May 1998.  A 10 
percent rating has been granted effective the date of the 
March 1996 examination report because that report showed 
findings consistent with a 10 percent rating.  In this way, 
the RO has assigned a "staged" rating in this case.  The 
Board will examine the earlier two examination reports to see 
if they show findings consistent with a rating higher than 
the noncompensable initial rating assigned.


An Initial Compensable Rating For Service-Connected Hearing 
Loss
For The Period From October 18, 1993, To March 25, 1996.

On the February 1994 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
55
65
LEFT
15
20
20
60
70

The puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 divided by four.  
38 C.F.R. § 4.85(d) (1999).  In this case, that average was 
38.75 or 39 for the right ear and 42.5 or 43 for the left 
ear.  Speech audiometry revealed speech recognition ability 
of 94 percent in the right ear and of 90 percent in the left 
ear.

These testing results produce a Roman numeral I for the right 
ear and II for the left ear under Table VI of VA regulations.  
38 C.F.R. § 4.85.  This is equivalent to a noncompensable 
rating under Table VII.

On the February 1995 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
55
70
LEFT
40
35
35
60
75

The puretone threshold average was 40 for the right ear and 
51 for the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 88 
percent in the left ear.

These testing results produce a Roman numeral I for the right 
ear and II for the left ear under Table VI of VA regulations.  
38 C.F.R. § 4.85.  This is equivalent to a noncompensable 
rating under Table VII.

Because the evidence which addresses the rating criteria does 
not show findings which meet the criteria for a compensable 
rating prior to March 25, 1996, the Board concludes that an 
initial compensable rating for the period from October 18, 
1993, to March 25, 1996, may not be granted in this case.


ORDER

An initial compensable rating for the period from October 18, 
1993, to March 25, 1996, is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The findings on the March 1996 VA Audio examination met the 
requirements of a 10 percent rating and the RO assigned that 
rating from the date of the examination.  Findings on a May 
1998 VA Audio examination reflect the requirements of a 
noncompensable rating.  The RO did not reduce the veteran's 
rating because it concluded that sustained improvement was 
not shown by one examination.

The veteran contends that he had much difficulty 
understanding the instructions during the May 1998 VA Audio 
examination because the examiner did not speak Spanish.  He 
has requested another examination.  The examiner noted no 
language difficulties or complaints of language difficulties 
on the part of the veteran in the examination report.  
However, the Board notes that it was in the area of speech 
discrimination and not average puretone thresholds that the 
findings seemed to "improve" over those reflected on the 
March 1996 examination.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for a VA Audio examination by an examiner 
who speaks Spanish if the RO is able to 
accommodate this request.  The examiner 
should specify in the examination report 
whether there were any language 
difficulties that rendered the speech 
discrimination findings not reliable.  If 
so, the RO should consider the provisions 
of 38 C.F.R. § 4.85(c) in rating the 
service-connected hearing loss. 

2.  The RO should readjudicate the claim 
for an increased disability rating for 
service-connected hearing loss, currently 
rated as 10 percent disabling.


	(CONTINUED ON NEXT PAGE)


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 



